


115 HRES 1157 EH: Reaffirming the strong commitment of the United States to the countries and territories of the Pacific Islands region.
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1157
In the House of Representatives, U. S.,

December 11, 2018

RESOLUTION
Reaffirming the strong commitment of the United States to the countries and territories of the Pacific Islands region.

 
Whereas the Pacific Islands countries and territories are home to more than 10 million culturally diverse people and are rooted in a unique culture and history spanning thousands of years; Whereas the South Pacific region, of which the Pacific Islands countries and territories are an integral part, is endowed with a resource-rich ocean stretching over 20 million square miles; 
Whereas the United States partnership with the countries of the Pacific Islands region dates back to the battles of World War II on the shores of Tarawa, Pelelieu, and Guadalcanal, where Pacific Islanders and Americans alike sacrificed for our collective security; Whereas the United States territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands are located in the South Pacific region and some of these relationships date back to the Spanish-American War; 
Whereas the United States is committed to the future security and prosperity of the Pacific Islands countries and territories and is responsible for security and defense matters in and relating to Palau, the Federated States of Micronesia, and the Republic of the Marshall Islands under their respective Compacts of Free Association; Whereas the Compacts of Free Association arrangements with the Federated States of Micronesia and the Republic of the Marshall Islands were renewed in 2003 for a period of 20 years and negotiations regarding the subsequent renewal of these agreements should be concluded in advance of their expiration in 2023; 
Whereas the South Pacific region is critical to United States national security and defense, and there are several United States military bases and testing sites in the region, including the Ronald Reagan Ballistic Missile Defense Test Site on the Marshall Islands; Whereas the United States cooperates closely with Pacific Islands countries and territories as a partner committed to a common future that advances national security, regional cooperation, and trust and collaborating on a wide range of important issues such as addressing environmental and public health threats, distributing humanitarian assistance and disaster relief, and promoting peace and prosperity in the region; 
Whereas in the Boe Declaration of 2018, leaders of Pacific Islands countries and territories reaffirmed that the threat of climate change imperils the livelihoods, security, and well-being of the peoples of such countries and territories; Whereas a major priority of Pacific Islands countries and territories is addressing environmental and sustainability challenges, including responding to national disasters, and implementing environmental programs to address mitigating their unique vulnerabilities to the effects of rising sea levels, combatting ocean acidification, and protecting natural resources, and extreme weather events remains a priority for and point of collaboration between the United States and Pacific Islands countries; 
Whereas the United States works closely with Australia and New Zealand and other like-minded partners in the South Pacific region, and there is opportunity for enhancing such cooperation as all three countries look for opportunities to increase their focus on this important region; Whereas China’s increased influence in the South Pacific region and the possibility of a future Chinese military presence in this region could expand its monitoring and surveillance capabilities, threatening the United States military presence in the region; 
Whereas media reports revealed that Chinese scientists placed acoustic sensors in the Mariana Trench near Guam and near the island of Yap in the Federated States of Micronesia, which could be used to monitor United States submarine activity in the region; Whereas planned casino resort developments by Chinese investors on the Commonwealth of the Northern Mariana Islands could complicate Department of Defense plans on the islands for extensive training and exercises resulting from the relocation of Marines from Okinawa, Japan; 
Whereas a bilateral agreement between the United States and Japan will relocate approximately 4,100 United States Marines from Okinawa, Japan to Guam, significantly bolstering United States national security in the region; Whereas official Chinese Government statements and policy documents indicate that the Pacific Islands are a component of the Belt and Road Initiative, which according to the Department of Defense aims to develop strong economic ties with other countries, shape their interests to align with China’s, and deter confrontation or criticism of China’s approach to sensitive issues; 
Whereas the Lowy Institute found that China has pledged $5.88 billion worth of aid to the region since 2011, yet despite these large commitments, China has only spent $1.26 billion so far and concerns remain over the types of loans extended and whether the commitments will be kept; Whereas recent debt sustainability analysis by the World Bank shows that nine Pacific Islands countries and territories are currently classified as either at high or moderate risk of debt distress; 
Whereas China continues to shrink the number of Taiwan’s international partners around the globe by inducing countries to switch recognition through financial incentives and six of Taiwan’s remaining diplomatic allies in the Pacific Islands region advocate on Taiwan’s behalf at the United Nations and other international fora; Whereas the United States plays an active role in regional fisheries management through its involvement in the Western and Central Pacific Fisheries Commission and in maintaining programs to help Pacific Island countries combat illegal fishing, including bilateral shiprider agreements that allow law enforcement officers of host partner countries onboard United States Coast Guard ships and aircraft to patrol national exclusive economic zones; 
Whereas the United States, through more than 17 departments and agencies, committed more than $350 million in fiscal year 2017 to engagement with Pacific Islands countries; Whereas the National Defense Authorization Act for Fiscal Year 2018 and the Consolidated Appropriations Act, 2018 authorized and appropriated $123.8 million in funding through 2024 for the 2010 Palau Compact Review Agreement; 
Whereas every two years, the United States Navy’s Pacific Fleet hosts the world’s largest international maritime exercise, known as the Rim of the Pacific, for which this past year Tongan Marines traveled to Hawaii with Australia’s Navy to participate and Fiji has been invited to join the exercise in 2020; and Whereas in September 2018 at the 30th Pacific Islands Forum in Nauru, Secretary of the Interior Ryan Zinke stated the United States see[s] all of the Pacific Islands as an essential part of our free and open Indo-Pacific policy: Now, therefore, be it
 
That the House of Representatives— (1)reaffirms its strong commitment to United States engagement with all countries and territories of the South Pacific region, including the Cook Islands, the Federated States of Micronesia, Fiji, French Polynesia, Kiribati, Nauru, New Caledonia, Niue, the Republic of Palau, Papua New Guinea, the Republic of the Marshall Islands, Samoa, the Solomon Islands, Tokelau, Tonga, Tuvalu, and Vanuatu; 
(2)reaffirms its strong support to the United States Pacific Island territories of Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa, home to nearly 300,000 United States citizens; (3)supports continued efforts to deepen cooperation with countries and territories of the Pacific Islands in areas of mutual interest, such as addressing the negative impacts of climate change, promoting sustainable economic development, and supporting regional organizations and stability;  
(4)calls for the United States to increase the frequency of high-level bilateral and multilateral visits with leaders of Pacific Islands;  (5)promotes and supports efforts by Australia, New Zealand, France, and other like-minded partners to strengthen Pacific Islands countries’ sovereignty and development through economic and security assistance; and 
(6)encourages continued support for the Compacts of Free Association which enhance the strategic posture of the United States in the Western Pacific, reinforce United States regional commitment, preempt potential adversaries from establishing positional advantage, and further self-governance, economic development, and self-sufficiency of the Freely Associated States.  Karen L. Haas,Clerk. 